Order entered May 28, 2021




                                      In The
                             Court of Appeals
                      Fifth District of Texas at Dallas

                               No. 05-20-01033-CR
                               No. 05-20-01034-CR
                               No. 05-20-01035-CR

                  CHRISTIAN COLE DONIHOO, Appellant

                                          V.

                      THE STATE OF TEXAS, Appellee

               On Appeal from the 416th Judicial District Court
                            Collin County, Texas
                Trial Court Cause No. 416-83060-2020 cts. 1-3

                                     ORDER

      Before the Court are appellant’s May 26, 2021 second motions for an

extension of time to file his brief. We GRANT the motions and ORDER

appellant’s brief due by June 28, 2021.

                                               /s/   DENNISE GARCIA
                                                     JUSTICE